 HANNON TRANSPORTATION SERVICES49Hannon Transportation Services, Inc., a subsidiaryof Macrila International U.S., Inc. and RichardJ. O'Connor. Case 3-CA-1338529 May 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 2 March 1987 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, fmdings,i andconclusions2 and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Hannon Transportation Services, Inc., asubsidiary of Macrila International U.S., Inc.,Lackawanna, New York, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.Substitute the following for paragraph 2(e)."(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."1 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S.0 • 6621.2 In accord with the General Counsel's exceptions and consistent withboth the judge's findings and admissions in the Respondent's answer tothe complaint, we expressly conclude that Hannon Transportation Serv-ices, Inc., Macrila International, U.S., Inc., and Lachmar ManagementGroup, Ltd, are a single employer within the meaning of the Act3 We do not adopt the judge's inclusion of a visitatonal clause in hisrecommended Order In the circumstances of this case, we find such aremedial provision unnecessary and we have modified the Order accord-ingly.Doren G. Goldstone, Esq., for the General Counsel.Richard Schaus, Esq. (Schaus & Schaus), of Buffalo, NewYork, for the Respondent.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. On 11August 19861 Richard J. O'Connor, an individual, filed acharge alleging that Hannon Transportation, Inc., a sub-sidiary of Macrila International U.S., Inc. (the Respond-ent), engaged in unfair labor practices by interferingwith, restraining, or coercing its employees in the exer-cise of rights guaranteed by Section 7 of the NationalLabor Relations Act, by interrogation regarding unionactivities, sympathies, or desires, by threatening to fireemployees because of union activities, sympathies, or de-sires, and by discharging O'Connor because of concertedaction protected by the Act, all in violation of Section8(a)(1) and (3) of the Act. A settlement agreement wasexecuted by Respondent on 12 September, on the basisof which the Regional Director for Region 3 approvedsettlement on 17 September. On 24 December the Re-gional Director ordered approval of the agreement to be,and it was, withdrawn, vacated, and revoked, and a com-plaint on the charges issued. Respondent submitted ananswer, and the matter was heard by me at Buffalo, NewYork, on 17 February 1987. The General Counsel andcounsel for Respondent each waived briefs.On the entire record of the case, and from my obser-vation of the demeanor of the sole witness, I make thefollowingFINDINGS OF FACTMacrila International U.S., Inc. (Macrila) is a corpora-tion existing under the laws of the State of New York,with principal offices and place of business at Buffalo,New York. It wholly owns the subsidiary Hannon Trans-portation Services, Inc. (Hannon), also a New York Statecorporation with principal office and place of business atLackawanna, New York, engaged in the business of pro-viding interstate transportation of goods and materialsand related services, and another subsidiary, LachmarManagement Group, Ltd. (Lachmar), a Canadian corpo-ration operating at Ontario, Canada. Lachmar, Macrila,and Hannon have common corporate officers, owner-ship, directors, management, and supervision. They for-mulate and administer a common labor policy affectingemployees, share common premises and facilities, pro-vide services for and provide sales to each other, inter-change personnel with each other, and hold themselvesout to the public as a single, integrated business. Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.On 24 July O'Connor, a truckdriver, saw a newspaperadvertisement for employment, phoned the numbergiven, and was told to come to Respondent the next dayfor an interview at which he submitted an application.He was interviewed by Operations Manager Lawrence,given a driving test, and told to return home to await aphone call. The phone call, the same day, confirmed hisemployment and ordered him to report that same day to1 All dates are in 1986 unless otherwise specified284 NLRB No. 6 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDobserve the loading of a truck in which he was to be dis-patched the evening of Sunday, 27 July.During the course of his employment over the nextweek O'Connor spoke to 6 to 8 of the 15 drivers, 4 to 5of the 5 to 6 forklift operators, and to the 4 to 5 yardlaborers, regarding workmg conditions and wages.Through his father-in-law, a union member, O'Connorobtained cards authorizing collective-bargaining repre-sentation by the International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO (the Union), a labor organizationwithin the meaning of Section 2(5) of the Act. O'Connorreceived the cards on 4 August, and distributed themover 3 to 4 days to 12 to 15 drivers, forklift operators,and yard laborers.On 8 August O'Connor was waiting to be dispatchedwhen he was approached by Operations Manager Law-rence and Yard Manager Kaminskas, both supervisorswithin the meaning of Section 2(11) of the Act andagents of Respondent within the meaning of Section2(13) of the Act. Lawrence told O'Connor that he had10 minutes to gather his belongings and leave Respond-ent's premises. O'Connor was given a written formnotice of discharge with no reason inserted at the appro-priate blank, and was orally told by Lawrence that he,O'Connor, knew the reason for the discharge, and thatno reason was even necessary.The yard manager left and Lawrence asked O'Connorto identify other employees who had signed union au-thorization cards. Lawrence told O'Connor that bygiving such information O'Connor would be saving jobs,otherwise Lawrence would close down the terminal.Respondent did not dispute any portion of the O'Con-nor-Lawrence conversation.2DiscussionO'Connor's discussions of wages and conditions of em-ployment, and the distribution of union representationcards as a result, constitute concerted activities protectedby Section 7 of the Act. Though Respondent retainedthe proverbial right to discharge O'Connor for a goodreason, a bad reas9n, or no reason at all, it of course hasno right to discharge any employee because he hadjoined, supported, or assisted a labor organization or en-gaged in concerted protected activity. By interrogating2 Respondent's answer to the complaint denied that the interrogationoccurred and that the threat was made It also alleged that O'Connor'sdischarge was due to his having refused to execute a receipt for an oper-ations manual, and after issuance of three warning notices, two for failureto phone in on time, and one for failure to turn in "tack" cards None ofthis was supported by any evidence whatever. O'Connor admitted thaton his first day of work he phoned in late, but denied ever having failedto turn in tack cards or ever receiving a warning notice for any reasonQuestioned on cross-examination regarding a "ticket" he was given onone of his trips, O'Connor admitted having been given a ticket for oper-ating a truck in excess of the state limit of weight, which he turned in toRespondent Respondent and not the driver is responsible for loading thevehicle, and for the payment of these overweight fines Regarding the re-ceipt for the operations manual, such form also provided that if the em-ployee did not give I week's notice of leaving his employment, the Re-spondent would be authorized to withhold from his final paycheck any"costs" to cover "losses" O'Connor considered this to constitute an un-lawful possible hen on wages, and told Lawrence, who raised no objec-tion, that he would not sign the "receipt" for that reasonO'Connor regarding the identity of other employees en-gaged in such activities, and threatening to dischargethem, or all employees, because of those activities, eachan independent unlawful practice, Respondent revealedits union animus and clearly showed that any excuses fordischarge it later alleged in the pleadings were not onlyunproven but obviously pretextual as well. The interro-gation, threat, and discharge were each acts restrainingand coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act, in violation ofSection 8(a)(1) of the Act, and the discharge itself was adiscrimination in employment that also discouragedmembership in a labor organization, in violation of Sec-tion 8(a)(1) and (3) of the Act.On the foregoing facts and on the entire record, Imake the followingCONCLUSIONS OF LAW1.Hannon Transportation Services, Inc., of Lacka-wanna, New York, a wholly owned subsidiary of Ma-crila International U.S., Inc., of Buffalo, New York, theRespondent, is an employer engaged in commerce withinthe meaning of the Act.2.Lachmar Management Group, Ltd., of Ontario,Canada, Macrila International U.S., Inc., and HannonTransportation Services, Inc., hold themselves out to thepublic as a single, integrated business.3.By coercively interrogating an employee, and bythreatening an employee, Respondent has violated Sec-tion 8(a)(1) of the Act.4.By discriminatorily discharging employee Richard J.O'Connor on 8 August 1986 because of his activities onbehalf of a labor organization, Respondent has violatedSection 8(a)(1) and (3) of the Act.5.These violations constitute unfair labor practiceswithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.Further, Respondent having discriminatorily dis-charged Richard J. O'Connor, an employee, it must offerhim reinstatement and make him whole for any loss ofearnings and other benefits, computed on a quarterlybasis from the date of discharge to the date of properoffer of reinstatement, less any net interim earnings, asprescribed in F. W. Woolworth Co., 90 NLRB 289 (1950),with interest thereon to be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977).3 Moreover,consistent with the Board's decision in Sterling Sugars,261 NLRB 472 (1982), I shall recommend that Respond-ent be required to remove from its records any refer-ences to the unlawful discharge of Richard J. O'Connor,and provide written notice to him of such action, andinform him that Respondent's unlawful conduct will notbe used as a basis for future disciplinary action againsthim.3 See generally Isis Plumbing Go, 138 NLRB 716 (1962) HANNON TRANSPORTATION SERVICES51The General Counsel has requested a visitatorialclause authorizing the Board to engage in discoveryunder the Federal Rules of Civil Procedure. Becausecompliance with the recommended Order herein will bedifficult if not impossible to verify without the coopera-tion of Respondent, and Respondent having displayed anattitude contrary to cooperation, I grant the request.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Hannon Transportation Services,Inc., a wholly owned subsidiary of and constituting asingle business entity with Macrila International U.S.,Inc., of Lackawanna, New York, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a)Discharging or otherwise disciplining employeesfor engaging in concerted activity protected under theAct.(b)Coercively interrogating any employee about unionsupport or union activities.(c)Coercively threatening any employee about unionsupport or union activities.(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Richard J. O'Connor immediate and full rein-statement to his former job or, if his job no longer exists,to a substantially equivalent position, without prejudiceto seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against him, in the manner set forth in the remedysection of the decision.(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst him in any way.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Lackawanna, New York,copies of the attached notice marked "Appendix."54 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Oi der of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."Copies of the notice, on forms provided by the RegionalDirector for Region 3, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply. For the purpose of deter-mining or securing compliance with this Order, theBoard, or any of its authorized representatives, mayobtain discovery from the Respondent, its officers,agents, successors, or assigns, or any other person havingknowledge concerning any compliance matter, in themanner provided by the Federal Rules of Civil Proce-dure. Such discovery shall be conducted under the su-pervision of the United States court of appeals enforcingthis Order and may be had upon any matter reasonablyrelated to compliance with this Order, as enforced by thecourt.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the NationalLabor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT discharge or otherwise discriminateagainst any of you for engaging in concerted activityprotected under the Act.WE WILL NOT coercively interrogate you or threatenyou about your union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Richard J. O'Connor immediate andfull reinstatement to his former job or, if his job nolonger exists, to a substantially equivalent position with-out prejudice to his seniority or any other rights or privi-leges previously enjoyed and WE WILL make him wholefor any loss of earnings and other benefits resulting fromhis discharge, less any net interim earnings, plus interest. 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL notify him in writing that we have removedfrom our files any reference to his discharge and that thedischarge will not be used against him in any way.HANNON TRANSPORTATION SERVICES,INC., A SUBSIDIARY OF MACRILA INTERNA-TIONAL U.S., INC.